404 F.2d 881
Barbara M. BEALL, Administratrix of the Estate of Edward F.Beall, Deceased, Appellant,v.STANDARD ELECTRIC COMPANY, Inc., Appellee.
No. 12202.
United States Court of Appeals Fourth Circuit.
Argued Nov. 1, 1968.Decided Dec. 26, 1968.

Paul Lee Sweeny, Washington, D.C., for appellant.
John J. Brandt and Charles H. Duff, Arlington, Va.  (Duff, Slenker & Brandt, Arlington, Va., on brief) for appellee.
Before BOREMAN and CRAVEN, Circuit Judges, and HUTCHESON, District judge.
PER CURIAM:


1
This is an action to recover for death by wrongful act because of injuries received by an employee of a sub-contractor against an alleged third party wrongdoer, an independent contractor performing services on the same building project.  Upon a motion for summary judgment filed by the defendant, the District Court held that the remedy of the Plaintiff was limited to claim under the Virginia Workmen's Cpmpensation Act and judgment was entered accordingly.  Sec. 65-37, 65-38 Va.Code (1950).  The facts are not in dispute.  There being no issue of material fact to be determined and no error of law in the conclusion of the District Court that the Plaintiff was limited to her claim under the Virginia Workmen's Compensation Act, the action of the District Court should be affirmed.  Fetig v. Chalkley, 185 Va. 96, 38 S.E.2d 73; Anderson v. Thorington Construction Company, 201 Va. 266, 110 S.E.2d 396; Williams v. E. T. Gresham Company, 201 Va. 457, 111 S.E.2d 498; McCann v. Newport News Shipbuilding and Dry Dock Company, 177 F.Supp. 909 (E.D.Va.); Sears, Roebuck & Company v. Wallace, 4 Cir., 172 F.2d 802(4); and Turnage v. Northern Virginia Steel Corporation, 4 Cir., 336 F.2d 837(4), Cf. Kramer v. Kramer, 199 Va. 409, 100 S.E.2d 37.


2
Affirmed.